          Case 1:15-cr-00319-DAD-SKO Document 242 Filed 04/21/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:15-CR-00319-LHR-SKO

12                                Plaintiff,            ORDER DENYING THE MOTION FOR
                                                        RECONSIDERATION OF THE COURT’S ORDER
13                         v.                           GRANTING COMPASSIONATE RELEASE
                                                        UNDER 18 U.S.C § 3582(C)(1)(A)
14   MARISOL SOLORIO-QUINTERO,

15                               Defendant.

16
            The United States has moved for reconsideration of the court’s April 2021 order granting Marisol
17
     Solorio-Quintero’s motion for compassionate release. (Docket Entry Nos. 227, 233). Solorio-Quintero
18

19 has responded. (Docket Entry No. 235). Based on the motion, the response, and the applicable law, the

20 court denies the motion.

21          “Although the Federal Rules of Criminal Procedure do not expressly authorize motions for
22
     reconsideration, the Ninth Circuit has ‘approved of the judicial economy’ of motions for reconsideration
23
     in appropriate circumstances.” United States v. Davis, No. 2:98-CR-00114-KJM, 2021 WL 1122574,
24
     at *1 (E.D. Cal. Mar. 24, 2021) (quoting United States v. Rabb, 752 F.2d 1320, 1322 (9th Cir.
25

26 1984), abrogated in part on other grounds by Bourjaily v. United States, 483 U.S. 171 (1987)). “No

27 precise rule governs the district court's inherent power to grant or deny a motion to reconsider a prior

28 ruling in a criminal proceeding.” Id. at *1 (quoting United States v. Lopez-Cruz, 730 F.3d 803, 811 (9th

       ORDER DENYING MOTION FOR RECONSIDERATION         1
           Case 1:15-cr-00319-DAD-SKO Document 242 Filed 04/21/21 Page 2 of 2

 1 Cir. 2013)). The Local Rules require a party seeking reconsideration to identify what “new or different

 2 facts or circumstances” or “other grounds” warrant reconsideration. E.D. Cal. L.R. 430.1(i)(3); Davis,

 3
     2021 WL 1122574, at *2. “[M]otions for reconsideration in criminal cases are almost always denied when
 4
     they rest on arguments or evidence the moving party previously raised or could have raised and denial
 5
     would not cause manifest injustice.” Davis, 2021 WL 1122574, at *2 (citing Cachil Dehe Band of Wintun
 6

 7 Indians of Colusa Indian Cmty. v. California, 649 F. Supp. 2d 1063, 1069 (E.D. Cal. 2009)).

 8          The United States’ reconsideration motion repeats arguments previously made, including that

 9 Solorio-Quintero’s health and family circumstances do not justify compassionate release, (Compare

10
     Docket Entry No. 218 at 7–10, 13–15 with Docket Entry No. 233 at 3–7), that she failed to exhaust the
11
     argument that her mother is unable to care for her children, (Compare Docket Entry No. 218 at 4 with
12
     Docket Entry No. 233 at 6 n.3), and that she is potentially subject to deportation proceedings, (Compare
13
     Docket Entry No. 218 at 13 n.5 with Docket Entry No. 233 at 5 n.5). It also raises arguments that could,
14

15 and should, have been raised in response to Solorio-Quintero’s motion for compassionate release,

16 including that her mother has been eligible for a COVID vaccine since January 2021. (Docket Entry

17 No. 233 at 6).

18
            The only new fact presented by the reconsideration motion is that Solorio-Quintero received the
19
     first dose of a COVID vaccine. (Docket Entry No. 233 at 2, 8). That alone does not justify reconsideration.
20
     Solorio-Quintero has not been completely vaccinated and will not be for several weeks. She continues to
21

22 suffer from chronic back pain, which is not being effectively treated in prison. Her children remain in the

23 care of her mother, who has a limited ability to care for them and is vulnerable to COVID.

24          The United States’ motion for reconsideration, (Docket Entry No. 233), is denied.
25          SIGNED on April 21, 2021, at Houston, Texas.
26

27                                                _______________________________________
                                                               Lee H. Rosenthal
28                                                      Chief United States District Judge

       ORDER DENYING MOTION FOR RECONSIDERATION          2
